In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00230-CV
     ___________________________

       GRACE BROWN, Appellant

                      V.

3145 BLUE CRESCENT FW, LLC, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-003411-1


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       Appellant’s brief was due on December 17, 2021. See Tex. R. App. P. 38.6. On

December 28, 2021, we notified Appellant that her brief had not been filed and that

her failure to file a brief violated Texas Rule of Appellate Procedure 38.6. We warned

that we could dismiss the appeal for want of prosecution unless, within ten days,

Appellant filed a brief with the court along with an accompanying motion reasonably

explaining the brief’s untimeliness and why an extension was necessary. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). More than ten days have passed, but we have not

received a response.

       Because Appellant has failed to file a brief as the Rules of Appellate Procedure

require, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1),

42.3(b), (c), 43.2(f).



                                                     Per Curiam

Delivered: January 27, 2022




                                           2